DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on 4/21/2022.  Claims 1-17 are pending in the case.  Claims 1 and 15 are independent claims.

Response to Arguments
	With regards to the improper claim for priority with certified copy of foreign application JP2018-151830, Applicant’s arguments are persuasive and the indication of improper priority claim is withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1 and 15 in the Amendment of 4/21/2022, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  A circuit device comprising: 
an interface circuit that receives image data and information for image check associated with the image data; and 
a processing circuit, which is in communication with the interface circuit, that performs image check processing on the image data received by the interface circuit and based on the information for image check associated with the image data received by the interface circuit, 
wherein the information for image check includes: 
information for designating an image check method for a region to be subjected to image check, the image check method being selected from one of a plurality of image check methods, and position information of the region to be subjected to image check, and 
the processing circuit performs the image check processing on the image data of the region to be subjected to image check specified by the position information, using the image check method designated by the designation information, and 
wherein the image check method is selected from the one of the plurality of image check methods in accordance with the region to be subjected to image check of the image data.

15.  A circuit device comprising: 
an interface circuit that receives image data and information for image check; and 
a processing circuit that performs image check processing, 
wherein the information for image check includes: 
information for designating an image check method for a region to be subjected to image check and position information of the region to be subjected to image check, and 
the processing circuit performs the image check processing on the image data of the region to be subjected to image check specified by the position information, using the image check method designated by the designation information, and 
wherein the interface circuit receives an expectation value of the image check processing during a horizontal blanking period of the image data, and 
the processing circuit performs the image check processing based on the expectation value.  

The elements of independent Claims 1 and 15 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Hara (U.S. Patent Publication No. 2018/0240397 A1) teaches a driver includes: an interface unit that receives image data; an error detection unit that performs error detection on the received image data; and a drive circuit that drives an electro-optical panel based on the image data. The driver outputs a result of the error detection to an external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114